  Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 1 of 25 PageID #: 1




MRM:MEF
F. #2021R00016

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 IN THE MATTER OF THE SEARCH OF                 APPLICATION FOR A
 INFORMATION ASSOCIATED WITH                    SEARCH WARRANT FOR
 SNAPCHAT USERNAME                              INFORMATION IN
 “CARMINESIMPSON” CONTROLLED                    POSSESSION OF A PROVIDER
 BY SNAPCHAT, INC.                              (SNAPCHAT ACCOUNT)

                                                Case No. 21-MJ-123(ARL)

                          AFFIDAVIT IN SUPPORT OF
                   AN APPLICATION FOR A SEARCH WARRANT

       I, AARON E. SPIVACK, being first duly sworn, hereby depose and state as follows:

                   INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application for a search warrant for

information associated with the Snapchat username “CARMINESIMPSON” (the “SUBJECT

ACCOUNT”) that is stored at premises owned, maintained, controlled or operated by

Snapchat, Inc. (“Snapchat”), a social networking company headquartered in Santa Monica,

California. The information to be searched is described in the following paragraphs and in

Attachment A. This affidavit is made in support of an application for a search warrant under

18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Snapchat to disclose to the

government records and other information in its possession, pertaining to the subscriber or

customer associated with the username.

       2.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”). As

such, I am a “federal law enforcement officer” within the meaning of Federal Rule of
  Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 2 of 25 PageID #: 2




Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the

criminal laws and duly authorized by the Attorney General to request a search warrant. I

have been a Special Agent with the FBI for approximately 12 years. I am now assigned to

the FBI’s Child Exploitation and Human Trafficking Task Force, which investigates

individuals suspected of being involved in the receipt, distribution, possession and

production of child pornography and sex trafficking, among other offenses. While employed

by the FBI, I have conducted and participated in numerous investigations of criminal

activity, including, but not limited to investigations related to the sexual exploitation of

children, child pornography, and other sex offenses. As a result, and based on my training

and experience, I am familiar with the laws regarding sexual offenses and how sexual

offenses are commonly committed. I have been assigned to investigate violations of criminal

law relating to sexual offenses, and I have gained expertise in how to conduct such

investigations through, among other things, training I have received in seminars and classes,

and my daily work in relation to these types of investigations. As part of my responsibilities,

I have participated in numerous investigations into the commission of various sex offenses.

During these investigations, I have executed, or participated in the execution of, numerous

search warrants involving electronic devices. I have also received training regarding

computer technology and the way electronic devices are used to further criminal activity,

including sex offenses. I have training and experience in numerous areas of criminal

investigations and procedures, including search warrant applications, executing searches and

seizures, and seizing and processing computer evidence. As part of my responsibilities, I

have reviewed thousands of photographs depicting children (less than eighteen years of age)

                                                2
  Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 3 of 25 PageID #: 3




being sexually exploited by adults. Through my experience in these investigations, I have

become familiar with methods of determining whether a child is a minor.

       3.     The facts in this affidavit come from my personal observations, my training

and experience, and information obtained from other agents and witnesses. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant and

does not set forth all of my knowledge about this matter.

       4.     Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that CARMINE SIMPSON violated Sections 2251 (sexual

exploitation of children), 2252 (transportation, receipt, distribution and possession of

material involving sexual exploitation of minors), 2252A (transportation, receipt, distribution

and possession of child pornography) and 2422 (coercion and enticement) (together, the

“Subject Offenses”). There is also probable cause to search the information described in

Attachment A for evidence of these crimes and contraband or fruits of these crimes, as

described in Attachment B.

                                       DEFINITIONS

       5.     For the purposes of this affidavit, the following terms have the indicated

meaning herein:

              a.      “Child Pornography," as used herein, includes the definition in 18

U.S.C. § 2256(8) (any visual depiction of sexually explicit conduct where (a) the production

of the visual depiction involved the use of a minor engaged in sexually explicit conduct, (b)

the visual depiction is a digital image, computer image, or computer-generated image that is,

or is indistinguishable from, that of a minor engaged in sexually explicit conduct, or (c) the

                                               3
  Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 4 of 25 PageID #: 4




visual depiction has been created, adapted, or modified to appear that an identifiable minor is

engaged in sexually explicit conduct), as well as any visual depiction, the production of

which involves the use of a minor engaged in sexually explicit conduct (see 18 U.S.C. §§

2252 and 2256(2)).

              b.      “Child Erotica,” as used herein, means materials and items that are

sexually arousing to persons having a sexual interest in minors but that are not, in and of

themselves, obscene and that do not necessarily depict minors in sexually explicit poses or

positions.

              c.      “Visual depictions” include undeveloped film and videotape, and data

stored on computer disk or by electronic means, which is capable of conversion into a visual

image. See 18 U.S.C. § 2256(5).

              d.      “Computer,” as used herein, is defined pursuant to 18 U.S.C.

§ 1030(e)(1), as “an electronic, magnetic, optical, electrochemical, or other high speed data

processing device performing logical, arithmetic, or storage functions, and includes any data

storage facility or communications facility directly related to or operating in conjunction with

such device[.]”

              e.      “Computer software,” as used herein, is digital information which can

be interpreted by a computer and any of its related components to direct the way they work.

Computer software is stored in electronic, magnetic, or other digital form. It commonly

includes programs to run operating systems, applications, and utilities.

              f.      The terms “records,” “documents,” and “materials,” as used herein,

include all information recorded in any form, visual or aural, and by any means, whether in

                                               4
  Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 5 of 25 PageID #: 5




handmade form (including, but not limited to, writings, drawings, painting), photographic

form (including, but not limited to, microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, photocopies), mechanical form (including, but not limited to,

phonograph records, printing, typing) or electrical, electronic or magnetic form (including,

but not limited to, tape recordings, cassettes, compact discs, electronic or magnetic storage

devices such as floppy diskettes, hard disks, CD-ROMs, digital video disks (DVDs),

Personal Digital Assistants (PDAs), Multi Media Cards (MMCs), memory sticks, optical

disks, printer buffers, smart cards, memory calculators, electronic dialers, drives, or

electronic notebooks and tablets, as well as digital data files and printouts or readouts from

any magnetic, electrical or electronic storage device).

                                    PROBABLE CAUSE

       6.     On or about December 30, 2020, law enforcement in Maryland received two

cybertips from the National Center for Missing and Exploited Children (“NCMEC”),

informing them that an individual (the “TARGET”) was utilizing a Twitter account with the

number 1240754153749692416 (the “Twitter Account”) to communicate with and persuade

minors to produce and send sexually explicit images and videos to him (together, the

“Reports”). According to records submitted by Twitter in connection with the Reports (the

“Twitter Records”), the Twitter Account is associated with the following vanity names:

“@BINGIEBONGIE” “@thelifeofchris88”, “@LifeOfChris69”, “@DACRYPHlLIC”,

“@SOMNOPHLLIC” and “@DACRYYBOYY”. Additionally, the profile associated with

at least one of these vanity names included an age for the TARGET of 17 years old.



                                                5
  Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 6 of 25 PageID #: 6




       7.     Based on the Twitter Records, the TARGET had a cellular telephone with a

number ending in 2276 (the “2276 Number”). According to the Twitter Records, the Twitter

Account was suspended by Twitter on or about December 31, 2020.

       8.     Based on the Twitter Records, which include online chats occurring in or

about and between April 2020 and December 2020, the TARGET communicated with at

least 46 apparent minors, who appear to have been between the ages of 13 and 17. In these

chats, the TARGET requested that the minors take sexually explicit videos and pictures of

themselves, oftentimes masturbating or after drawing on their body with a marker. Based on

a review of the material submitted by Twitter, the TARGET obtained at least 18

photographic images and 33 videos containing apparent child exploitative material from

minors. The TARGET also obtained at least 162 photographic images and 48 videos

containing child erotica. During these conversations, the TARGET repeatedly represented

that he was 17 years old.

       9.     Based on the Twitter Records, during online communications, the TARGET

repeatedly represented to potential victims that the SUBJECT ACCOUNT belonged to him

and asked those individuals to connect with him on Snapchat. During the course of these

communications, the TARGET shared the username for the SUBJECT ACCOUNT at least

17 times.

       10.    Included in the Reports and Twitter Records is information regarding various

IP addresses used by the TARGET to access the Internet. Using these IP address, in

addition to other information obtained as part of the investigation, the FBI identified the

TARGET as CARMINE SIMPSON, who was living at a residence in Holbrook, New York

                                               6
  Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 7 of 25 PageID #: 7




(the “TARGET RESIDENCE”).

       11.     On January 27, 2021, the FBI obtained a search warrant for the person of

CARMINE SIMPSON, the telephone associated with the 2276 Number (the “TARGET

PHONE”) and the TARGET RESIDENCE and all electronic devices therein. (21 MJ 115

(currently filed under seal)).

       12.     Pursuant to that search, the FBI recovered the TARGET PHONE, which is an

iPhone, among other devices. A search of the TARGET PHONE revealed numerous photos

that SIMPSON had taken of himself and shared on Twitter, using the Twitter Account, with

the minor victims, including photos of his penis. Additionally, a review of the TARGET

PHONE revealed that SIMPSON had the Snap application and was signed into the

SUBJECT ACCOUNT.

       13.     Further review of the TARGET PHONE revealed that SIMPSON had saved

the contact information for certain Twitter users with whom he had corresponded in the

TARGET PHONE. Additionally, a review of the TARGET PHONE revealed that

SIMPSON had a number of contacts saved in his phone that were labeled to indicate that

they corresponded with individuals he met on Twitter. For example, there are contacts in the

TARGET PHONE that include “Stefanie Twitter,” “Sophie Twitter,” and “Margaret

Twitter.” There are also messages contained in various applications in the TARGET

PHONE and other electronic devices seized from the defendant wherein he suggests meeting

up with someone that he has apparently met online. It is also apparent from the TARGET

PHONE that SIMPSON connected on Snapchat using the SUBJECT ACCOUNT with at

least one of the apparent minors that he had met on Twitter.

                                              7
  Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 8 of 25 PageID #: 8




          14.   Additionally, the government has interviewed an individual who is employed

by the NYPD, but is currently on modified duty, who was periodically partnered with

CARMINE SIMPSON in 2019 (“Police Officer 1”). 1 Police Officer 1 stated in substance

inter alia that while he was partnered with SIMPSON, SIMPSON repeatedly stated in sum

and substance that he was interested in young girls, SIMPSON showed Police Officer 1

photos of nude females, who SIMPSON represented were 13 and 14 years old and who

appeared to be pre-pubescent, and SIMPSON further stated in sum and substance that he was

having intercourse with the 13-year-old female pictured in one of the photos.

          15.   On January 28, 2021, CARMINE SIMPSON was placed under arrest and

charged by complaint with violating 18 U.S.C. 2251(a) (sexual exploitation of a minor) (No.

21 MJ 119). The complaint is attached hereto as EXHIBIT 1, and is fully incorporated

herein.

          16.   On January 9, 2021, the FBI submitted a preservation request to Snap for the

SUBJECT ACCOUNT.

          17.   Therefore, based on the information described above, there is probable cause

to conclude that the SUBJECT ACCOUNT contains evidence, contraband, fruits and

instrumentalities of the Subject Offenses.




          1
               Police Officer 1 is currently the subject of an indictment in the Eastern District
of New York charging wire fraud, in connection with a scheme to submit fraudulent postal
insurance claims. Police Officer 1, with counsel, met with the government pursuant to a
proffer agreement and provided information about SIMPSON. No promises have been made
to Police Officer 1 in exchange for Police Officer 1 meeting with the government.
                                                8
  Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 9 of 25 PageID #: 9




         INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       18.    I anticipate executing this warrant under the Electronic Communications

Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using

the warrant to require Snapchat to disclose to the government copies of the records and other

information (including the content of communications) particularly described in Section I of

Attachment B. Upon receipt of the information described in Section I of Attachment B,

government-authorized persons will review that information to locate the items described in

Section II of Attachment B.

                                       CONCLUSION

       19.    This Court has jurisdiction to issue the requested warrant because it is “a court

of competent jurisdiction” as defined by 18 U.S.C. § 2711. See 18 U.S.C. §§ 2703(a),

(b)(1)(A) & (c)(1)(A). Specifically, the Court is a district court of the United States that has

jurisdiction over the offense being investigated. See 18 U.S.C. § 2711(3)(A)(i).

       20.    Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is

not required for the service or execution of this warrant. Rather, as noted above, the

government will execute this warrant by serving it on Snapchat. Because the warrant will be

served on Snapchat, who will then compile the requested records at a time convenient to

them, reasonable cause exists to permit the execution of the requested warrants at any time in

the day or night.




                                                9
Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 10 of 25 PageID #: 10
Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 11 of 25 PageID #: 11




                           EXHIBIT 1
Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 12 of 25 PageID #: 12
Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 13 of 25 PageID #: 13
Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 14 of 25 PageID #: 14
Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 15 of 25 PageID #: 15
Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 16 of 25 PageID #: 16
Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 17 of 25 PageID #: 17
Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 18 of 25 PageID #: 18
Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 19 of 25 PageID #: 19
Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 20 of 25 PageID #: 20
Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 21 of 25 PageID #: 21
 Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 22 of 25 PageID #: 22




                                   ATTACHMENT A


                                 Property to Be Searched


       This warrant applies to information associated with the Snapchat accounts associated

with username “CARMINESIMPSON” (the “SUBJECT ACCOUNT”) that is stored at

premises owned, maintained, controlled or operated by Snapchat, Inc. (“Snapchat”), a social

networking company headquartered in Santa Monica, California.




                                            11
 Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 23 of 25 PageID #: 23




                                    ATTACHMENT B

                              Particular Things to be Seized

I.     Information to be disclosed by Snapchat

              To the extent the information described in Attachment B is within the
possession, custody, or control of Snapchat, including any messages, records, files, logs or
other information that has been deleted but is still available to Snapchat, or has been
preserved pursuant to a request made under 18 U.S.C. § 2703(f) and any other requests,
Snapchat is required to disclose the following information to the government for the Subject
Accounts, as defined in Attachment A, for the period of time from September 1, 2019
through present:

              A.     All current and prior contact and personal identifying information,
                     including full name, gender, contact email addresses, Snapchat
                     passwords, telephone numbers, screen names, websites, device
                     identifiers, and other personal identifiers;

              B.     All activity logs for the accounts and all other documents showing the
                     user’s posts and other Snapchat activities;

              C.     All photographs and comments uploaded by these usernames or
                     accounts; all metadata associated with all photographs uploaded by
                     these usernames or accounts;

              D.     All profile information; links to videos, photographs, articles, and other
                     items, and information about the users’ access and use of Snapchat
                     applications;

              E.     All “check ins” and any other location information;

              F.     All records of the accounts’ comments on other photographs, including
                     all photographs that the users have commented on and all direct
                     message activity by the account;

              G.     All IP logs, including all records of the IP addresses that logged into
                     the accounts; all device identifier logs, including all records of the
                     device identifiers that logger into the accounts;

              H.     All records of the accounts’ usage of the “Life” feature, including all
                     photos that the users have “liked;”

              I.     All records of searches performed by the accounts;
 Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 24 of 25 PageID #: 24




              J.      The types of service utilized by the users;

              K.      The length of service (including start date) and the means and source of
                      any payments, both past and present, associated with the service
                      (including any credit card or bank account numbers);

              L.      All privacy settings and other account settings;

              M.      All records pertaining to communications between Snapchat and any
                      person regarding the users or the users’ Snapchat accounts, including
                      contact with support services and records of actions taken; and

              N.      All records of Snapchat accounts used to log into the users’ Snapchat
                      accounts, including the Snapchat identification numbers of those
                      accounts and any other related Snapchat information associated with
                      the users’ Snapchat accounts.

II.    Information to be seized by the government

               All information described above in Section I that constitutes fruits, evidence
and instrumentalities of violations of Sections 2251 (sexual exploitation of children), 2252
(transportation, receipt, distribution and possession of material involving sexual exploitation
of minors), 2252A (transportation, receipt, distribution and possession of child pornography)
and 2422 (coercion and enticement) (together, the “Subject Offenses”), including, but not
limited to:

           (a) Records and information relating to the Subject Offenses, including
               comments, communications, photographs, and images, referring, relating to or
               identifying:

                   a. The use of the Subject Account to communicate with potential minor
                      victims;
                   b. The use of the Subject Account to solicit, receive, possess, distribute, or
                      transport, explicit, obscene or pornographic materials from minor
                      victims as those terms are defined by the laws governing the Target
                      Offenses;
                   c. The use of the Subject Account to share obscene materials, as that term
                      is defined in the laws governing the Target Offenses;
                   d. The use of the Subject Account to threaten victims, regardless of age,
                      with injury, reputational harm or emotional distress;
                   e. The use of the Subject Account to physically meet with potential
                      victims;
                   f. The identity of the victims of the Subject Offenses;
                                                2
Case 2:21-mj-00123-ARL Document 1 Filed 02/18/21 Page 25 of 25 PageID #: 25




              g. The identity of the perpetrators of the Subject Offenses.

       (b) Evidence indicating how and when the Subject Account was accessed or used,
           to determine the chronological and geographic context of account access, use,
           and events relating to the crime under investigation and to the Snapchat
           account owner(s);

       (c) Evidence indicating the state of mind of the user of the Subject Account as it
           relates to the Subject Offenses;

       (d) The identity of the person(s) who created or used the user ID associated with
           the Subject Account, including records that help reveal the whereabouts of
           such person(s);

       (e) The identity of person(s) who communicated with the Subject Account about
           matters specified above; and

       (f) contextual information necessary to understand the evidence described in this
           Attachment.




                                           3
